Citation Nr: 1526893	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO determined that the claim for service connection for anxiety reaction remained denied because the evidence submitted was not new and material.  Regardless of any RO determination on applications to reopen, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Additionally, the Board has recharacterized the issue as reflected on the cover page to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In March 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the paperless claims file, which is managed in the Veterans Benefits Management System (VBMS).  Additional relevant records are located in Virtual VA, a separate electronic database.  The Veteran was represented at the hearing by Neil B. Riley, a claims agent who is a member of the same firm as Ms. Gronbeck.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2009 rating decision, VA denied an application to reopen a claim of entitlement to service connection for anxiety reaction.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the March 2009 decision relates to an unsubstantiated fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's application to reopen a claim of entitlement to service connection for anxiety reaction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

2.  Evidence received since the March 2009 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In light of the fully favorable determination as to the issue decided herein, further discussion of the VCAA is unnecessary at this time.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2014) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With respect to the second element of service connection, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Id.; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran's August 1966 entrance examination notes that he was considered normal for psychiatric purposes and no defects were noted.  Therefore, the Veteran is presumed to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Entitlement to service connection for a nervous condition was denied in April 1967 based on a February 1967 medical board report noting that the disability identified as abnormal nervousness and anxiety reaction existed prior to service and was not permanently aggravated by service.  Although the Veteran filed a timely notice of disagreement, he did not file a timely substantive appeal after a statement of the case was issued in January 1968 or submit new and material evidence within the one year appeal period.  Therefore, the April 1967 denial became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.  

In the most recent final denial in March 2009, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for anxiety reaction.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.  Although the Veteran filed a notice of disagreement in April 2010, this was outside of the one-year appeal period, the Veteran was informed that his notice of disagreement was rejected as untimely, and he did not appeal that decision.  The March 2009 decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Evidence received since the March 2009 decision includes a disability benefits questionnaire signed by Dr. Gupta in February 2012, in which the doctor states that there is no clear psychiatric history predating military service.  As this evidence is relevant to whether the presumption of soundness is rebutted, it relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.  The appeal is allowed to this extent.  


REMAND

Although Dr. Gupta's opinion is sufficient to reopen the claim for service connection for an acquired psychiatric disorder, the doctor does not explain how he reached his conclusion and it appears that he did not have the opportunity to review the Veteran's service treatment records.  Therefore, the Board finds that an examination is necessary before deciding the merits of the claim.  As noted above, the Veteran was normal for psychiatric purposes on the August 1966 entrance examination, and he is therefore presumed to have been in sound condition in this regard.  38 U.S.C.A. § 1111.  Therefore, the examination must address whether there was clearly and unmistakably a preexisting disability and whether such disability was clearly and unmistakably not aggravated by service.  Id.  

Additionally, the AOJ must ensure that all treatment records referenced in the September 2011 rating decision and November 2013 statement of the case are available for review in VBMS or Virtual VA.  Finally, the AOJ should obtain any outstanding records of relevant treatment, to include any treatment at the Atlanta VA Medical Center since October 2013, any outstanding records of treatment at the Cleveland VA Medical Center, and any records of treatment from Dr. Gupta, with the assistance of the Veteran as necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all treatment records referenced in the September 2011 rating decision and November 2013 statement of the case are available for review in VBMS or Virtual VA.  Obtain any outstanding records of relevant treatment, to include any treatment at the Atlanta VA Medical Center since October 2013, any outstanding records of treatment at the Cleveland VA Medical Center, and any records of treatment from Dr. Gupta, with the assistance of the Veteran as necessary.

2.  Schedule the Veteran for a comprehensive psychiatric examination and provide the examiner with access to the VBMS and Virtual VA files.  The examiner must review the VBMS and Virtual VA files in conjunction with the examination and document such review in his or her report.  The examiner must provide an explanation for all opinions, including a discussion of the facts of this case, including the Veteran's statements regarding racially motivated harassment in service, and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to speculation, explain why that is the case.  The examiner is asked to: 

(a)  Examine the Veteran and diagnose any acquired psychiatric disorders.  If more than one disorder is diagnosed, discuss whether it is possible to differentiate which symptoms are attributable to each diagnosis.  

(b)  Provide the following opinions for each and every diagnosed acquired psychiatric disorder:

(i)  Is it at least at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or is otherwise caused by the Veteran's active duty service?

(ii)  In the alternative, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(iii)  With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the psychiatric disorder did NOT undergo an increase in the underlying pathology during or as a result of his period of active duty service?  If so, what evidence supports that conclusion? 

3.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


